Citation Nr: 1138734	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of 10 percent on an extraschedular basis for left knee retropatellar pain syndrome with popliteal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1990 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (the VA Tiger Team), which, in pertinent part, granted the Veteran's claim for service connection for retropatellar pain syndrome, with popliteal cyst of the left knee, initially evaluating the disorder as 10 percent disabling.  Due to the Veteran's place of residence, the RO in Oakland, California has assumed jurisdiction.   

In a September 2009 decision, the Board found that the schedular aspect of rating the left knee disability was ready for appeal, so denied the Veteran's appeal for an initial rating in excess of 10 percent on a schedular basis for the left knee disability.  The Board decision denying a schedular initial rating in excess of 10 percent was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Because of the unique requirement of 38 C.F.R. § 3.321(b), extraschedular ratings must first be referred to the VA Director of the Compensation and Pension Service for a decision.  For this reason, in the September 2009 remand, the Board remanded the remaining extraschedular issue of an initial rating in excess of 10 percent on an extraschedular basis to the Appeals Management Center (AMC) for further development that included referral to the VA Director of the Compensation and Pension Service.  Such bifurcation of a claim generally is within the VA Secretary's discretion, which in this case involves bifurcation of schedular rating for left knee disability and extraschedular rating for left knee disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim for service connection and to adjudicate the distinct theories of entitlement separately).

The record indicates that the AMC complied with the Board's September 2009 remand requests, including the issuance of an additional notice letter to the Veteran and the referral of the issue of whether a higher initial rating was warranted on an extraschedular basis to the Director of the Compensation and Pension Service for a decision.  The Board finds that the AMC complied with the September 2009 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Recent developments require a re-evaluation of the Veteran's appeal for an extraschedular rating.  Therefore, a remand is necessary.  

In the introduction of the September 2009 decision and remand, the Board noted that the Veteran had filed an additional claim for service connection for a low back disorder (as secondary to the service-connected left knee disability).  Although the record at the time indicated that the Veteran had filed a notice of disagreement with the January 2009 decision denying service connection for a low back disorder, and the RO had issued a statement of the case in July 2009, the record did not include a Substantive Appeal to the Board regarding this issue.  Therefore, in the introduction to the September 2009 decision and remand, the Board noted that the matter of service connection for a low back disorder was not ripe for a decision by the Board.  The record indicates that the Veteran subsequently did not file a timely Substantive Appeal to the Board; therefore, the January 2009 decision denying service connection for a low back disorder is not appellate status and is not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2011).  In a June 2011 statement, the Veteran wrote that he wished for VA to clarify the decision regarding his back problems that he filed in conjunction with his knee problems.  The Board is unsure about whether the Veteran wishes to file an application to reopen service connection for a low back disorder based upon the filing of new and material evidence.  Therefore, the Board requests that the RO send a letter to the Veteran to clarify whether he is attempting to reopen the previously denied claim for service connection for a low back disorder.  

In the September 2009 statement, the Veteran indicated that his left knee disability had worsened, which suggests some worsening according to schedular rating criteria.  This assertion of worsening may constitute a claim for an increased (schedular) rating for the left knee disability.  As any decision regarding increased rating on a schedular basis has the potential to affect a decision in the extraschedular claim still on appeal before the Board, the Board refers this increased schedular rating claim to the RO.

The Veteran did not request a hearing before the Board.  The Veteran's Law Judge who signed the September 2009 decision and remand is no longer employed with the Board; therefore, the undersigned Veteran's Law Judge has been assigned this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim for an initial rating for a left knee disability on an extraschedular basis.  38 C.F.R. § 19.9 (2011).  VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which there is an exceptional or unusual disability picture, with such related factors as marked interference with employment, or frequent periods of hospitalization, that make it impractical to apply the regular standards of the rating schedule.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

As noted above, in September 2009, the Board remanded the Veteran's claim to the AMC for further development.  In the remand, the Board noted that a December 2007 VA examiner indicated the Veteran's left knee disability would cause significant impairments with his profession, including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  In the same remand, the Board further noted that, during the pendency of the appeal, the Veteran had submitted evidence, specifically statements from coworkers and supervisors, indicating difficulties at work due to injury.  While these letters primarily referred to a back injury, the Veteran's left knee disability was also noted as interfering with employment.

In a September 2009 statement, submitted within weeks of the issuance of the September 2009 remand, the Veteran wrote that he had incurred a recent left knee injury.  Specifically, the Veteran stated that, on September 22, 2009, he had fallen down a concrete ramp while he was trying to carry heavy boxes because his left knee buckled.  The Veteran indicated that this accident caused a severe abrasion and possibly internal damage to his left knee as well as a further low back injury.  The Veteran indicated that he was treated for this disorder at a VA medical center and that he was now wearing a left knee brace.  The Veteran stated that he was unable to perform his duties as an employed mail carrier while using the knee brace.

Employment records from the U.S. Postal Service indicate that in August 2010 the Veteran was placed on enforced leave due to his medical conditions.  The underlying medical documents used in making this decision are not included in the claims file.

In an October 2010 letter, a private examiner reported examining the Veteran's left knee.  A copy of the letter was sent to the U.S. Department of Labor, suggesting a workman's compensation claim.  

In a June 2011 statement, the Veteran reported that he had been forced to retire from the U.S. Postal Service due to his service-connected left knee and right shoulder disabilities in April 2011.  

Having reviewed this evidence, the Board notes that there are outstanding treatment records that have not been incorporated with the claims file.  In the September 2010 statement, the Veteran indicated that he was treated for a left knee injury on or soon after September 22, 2010, at the VA Hospital in Mather, California.  Moreover, in a September 2010 letter informing the Veteran that he had been placed on enforced leave from his duties at the U.S. Postal Service due to his medical disabilities, the postmaster indicated that medical documentation dated August 9, 2010 played a role in the decision.  The Board notes that the record contains no treatment records from the VA Hospital in Mather, California, dated from September 2010 or any treatment records dated August 9, 2010. 

As the Veteran claims to have been forced into retirement due, in part, to his service-connected left knee disability, all recent records regarding treatment for the Veteran's left knee disability are relevant to the Veteran's claim for a higher initial rating on an extraschedular basis for a left knee disability.  Therefore, the AMC/RO should obtain and associate with the claims file all pertinent evidence relating to the evaluation or treatment of the Veteran's left knee disability, to include those from the VA Hospital in Mather, California, dating from September 2010.  

The Veteran's U.S. Postal Service's records indicate that the Veteran was placed on enforced medical leave and the Veteran has submitted evidence indicating that he was forced to retire due, in part, to his service-connected left knee disability.  The October 2010 letter, addressed to the Department of Labor, suggests that the Veteran also filed a Federal Workman's Compensation claim.  As part of this remand, the AMC/RO should procure from the U.S. Postal Service and the U.S. Department of Labor any documents relating to the Veteran's forced leave and subsequent termination from the U.S. Postal Service and any workman's compensation claim, to include any related treatment records in their respective possessions.  See 38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011) .  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again send the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2011) specific to the claim for an extraschedular rating for the left knee disability.  Specifically, the AMC/RO should advise the Veteran that he may submit evidence showing the effects of the worsening of his knee disability upon his previous employment.  The AMC/RO should notify the Veteran that the type of evidence required to substantiate the extraschedular rating claim could include, but not be limited to, employment records referring to any poor job performance stemming from a left knee disability and statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of his left knee disability on the ability to work prior to retirement.

2.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for the left knee disability since September 2009.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.  At a minimum, the AMC/RO should attempt to procure all treatment records regarding the Veteran's left knee disability from the VA Hospital in Mather, California, dated from September 2009.  

3.  After obtaining the necessary releases, the RO should request from the U.S. Postal Service any records pertaining to the Veteran's forced medical leave and subsequent forced retirement, to include any related treatment records.  

4.  After obtaining the necessary releases, the RO should request from the U.S. Department of Labor any records pertaining to the Veteran's workman's compensation claim, to include any related treatment records.  

5.  If the RO performs development on the Veteran's September 2009 new claim for an increased (schedular) rating for the left knee disability referred to in the introduction to this remand, all records regarding the September 2009 claim should be procured and associated with the claims file.

6.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for higher initial rating in excess of 10 percent on an extraschedular basis for left knee retropatellar pain syndrome with popliteal cyst.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


